DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 6,459,387 B1) in view of Oshima et al. (US 2016/0311444 A1) and Ishizaki (US 2013/0294100 A1).
Regarding claim 1, Koybayashi et al. teach a vehicle comprising: 
a light operation part (light control ECU 253) for operating a light switching operation and a passing operation, the light switching operation being an operation for switching between irradiating low beam and irradiating high beam of a headlight in a manual mode which is a mode for manually switching the low beam and the high beam, the passing operation being an operation for temporarily switching from the low beam to the high beam (see column 14, lines 59-67 where lighting control unit is disclose) ; and,

Koybayashi et al. do not explicitly teach handle bar (see paragraph [0011] where handlebar is disclosed). 
Oshima et al. teach a vehicle comprising handle bar (see paragraph [0011] where handlebar is disclosed). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lighting apparatus Kobayashi et al. to be utilized in a vehicle comprising a handlebar as taught by Oshima et al. as an alternative design choice to easily access the controls of the vehicle.
Koybayashi et al. modified by Oshima et al. are silent about wherein the light operation part includes at least one operation element permitting an operator to operate the light switching operation, the passing operation, and the mode switching operation.
Ishizaki teach a light operation part (3; 6, 7, 8, 9; paragraph [0026]) that includes at least one operation element permitting an operator to operate the light switching 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lighting apparatus of Koybayashi et al. modified by Oshima et al. to include a light operation part as taught by Ishizaki as an alternative design choice and way of controlling and operating the switching controls of the lighting apparatus.


Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites, inter alia, the light switching operation includes an operation of moving the operation element in a first direction while irradiating the low beam in the manual mode to switch to the high beam and an operation of moving the operation element in a second direction while irradiating the high beam in the manual mode to switch to the low beam..
Claims 3-9 and 11-13 are objected to as being allowable based on dependency on an objected to base claim.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection necessitated by applicant’s amendment of independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875